DETAILED ACTION
This action is responsive to the following communication: Amendment filed 05/24/22.  This action is made final.
Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 8, 15 are rejected on the ground of nonstatutory double patenting over claims 1, 7 and 13 of U. S. Patent No. 11.042,704 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Thus, the claims being examined are merely broader than the claim patented before, and therefore the claims are not patentably distinct (See In re Goodman).

Allowable Subject Matter
Each of claims 3, 10, 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 4-9, 11-12, 14-16, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nedzlek (U.S. 20100325539 hereinafter Nedzlek) in view of Murayama et al. (U.S. 20110246575 hereinafter Murayama) 
With regard to claim 1, Nedzlek teaches an application hosting platform, comprising: 
a memory <para 0059, fig 4A item 404>; and a processor coupled to the memory and configured to >para 0059, fig 4A item 402>: 
deploy an application to a remote client device <para 0020, fig. 1 item 108, para 0017, fig. 1 item 102, productivity application includes a plurality of applications. Server 102 can service plurality of clients>; 
intercept, at the application hosting platform, inputted keyboard data entered by the identified user on the remote client device within the deployed application <para 0050-0051, web browser records user input the application user interface>; 
generate, based on the intercepted inputted keyboard data, text suggestions specific to the identified user using the dictionary associated with the identified user <para 0040, 0053-0054, suggested correction is provided>; and 
output the text suggestions to the identified user <text suggestion is displayed to the user within the document application para 0040>. 
Nedzlek does not appear to explicitly disclose the remaining limitations of this claim. In the same field of endeavor, Murayama teaches:
access a dictionary associated with an identified user, the dictionary providing user specific text suggestions across each of a plurality of applications and the dictionary being applicable for the identified user across the plurality of applications <para 0025-0026, 0033, client information provides context information to system. A data source (dictionary associated with an identified user) is selected>; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify dictionary of Nedzlek instead be a suggestion source taught by Murayama, with a reasonable expectation of success. The motivation for replacing the dictionary of Nedzlek with a data source taught by Murayama would be to greatly improve the efficiency and accuracy of the system by allowing “requests associated with different clients can be directed to different suggestion sources and user or client accepted suggestion histories can be stored for used in providing suggestions” (Murayama (abstract)).
With regard to claims 8, 15, Nedzlek teaches a method, a computer program product respectively that provides user specific text suggestions across a set of hosted applications, comprising: 
initiating a session with an application hosting platform for a user using a remote client device <web browser accesses the web-based application over the network para 0050>, wherein the application hosting platform includes a plurality of applications < fig. 1 item 108, fig. 1 item 102 productivity application includes a plurality of applications. Server 102 can service plurality of clients para 0017, 0020>; 
deploying a selected application from the plurality of applications to the user at the remote client device <application data is downloaded and executed by the web browser para 0050>; 
intercepting, at the application hosting platform, keyboard data inputted by the user within the selected application <para 0050-0051, web browser records user input the application user interface>; 
generating, based on the intercepted keyboard data, text suggestions specific to the user using the dictionary associated with the user <para 0040, 0053-0054, suggested correction is provided>; and
outputting text suggestions for the user of the selected application <text suggestion is displayed to the user within the document application para 0040>; 
Nedzlek does not appear to explicitly disclose the remaining limitations of this claim. In the same field of endeavor, Murayama teaches:
accessing a dictionary associated with the user, wherein the dictionary provides text suggestions in response to inputted keyboard data and wherein the dictionary is applicable for the user across the plurality of applications <para 0025-0026, 0033, client information provides context information to system. A data source (dictionary associated with an identified user) is selected>; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify dictionary of Nedzlek instead be a suggestion source taught by Murayama, with a reasonable expectation of success. The motivation for replacing the dictionary of Nedzlek with a data source taught by Murayama would be to greatly improve the efficiency and accuracy of the system by allowing “requests associated with different clients can be directed to different suggestion sources and user or client accepted suggestion histories can be stored for used in providing suggestions” (Murayama (abstract)).
With regard to claims 2, 9, 16, these claims depend upon claims 1, 8, 15, respectively, which are rejected above. In addition, Nedzlek teaches wherein the platform includes one of: a cloud platform, a software as a service (SaaS) platform, a server, and a virtual application deployment platform <client computer accesses web-based application over the network para 0019>. 
With regard to claims 4, 11, 18, these claims depend upon claims 1, 8 and 15 which are rejected above. In addition, Nedzlek teaches wherein intercepting keyboard data includes receiving keyboard inputs directly from the remote client device <web browser records user input para 0050-0051, 0023>. 
With regard to claim 5, this claim depends upon claims 1 which is rejected above. In addition, Murayama teaches wherein the text suggestion service retrieves the dictionary for the identified user in response to the identified user beginning a new session <client information provides context information to system para 0025-0026, 0038. A data source (dictionary associated with an identified user) is selected>.
With regard to claims 6, 12, 19, these claims depend upon claims 1, 8 and 15 which are rejected above. In addition, Murayama teaches wherein the text suggestion dictionary for the identified user is updated and personalized based on responses by the identified user with respect to any of the plurality of applications <suggestion is based on a history of selected suggestions associated with the user para 0006>.
In addition, Nedzleck teaches independently of existing capabilities of the plurality of applications and of the remote client device <spell check program is executed by the web browser and independent of the capability of the applications and of the remote client device para 0021-0022>.  
With regards to claims 7, 14, these claims depend upon claims 1, 8 respectively, which are rejected above. In addition, Murayama teaches wherein text suggestions for the user are output in an overlay window that appears over the deployed application on the remote client device <suggestion can be displayed on an overlay window para 0040, fig 4, item 410>. 
6.	Claims 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedzlek in view of Murayama in view of Adams et al. (US 2018/0349348 hereinafter Adams).
With regard to claims 13, 20, these claims depend upon claims 12 and 19, respectively, which are rejected above. Nedzlek, Murayama do not appear to explicitly disclose limitations of this claim
In the same field of endeavor, Adams teaches wherein the text suggestions are generated independently of existing capabilities of the selected application and operating system running on the remote client device.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify text input of Nedzlek, Murayama instead be a field input taught by Adams, with a reasonable expectation of success. The motivation for replacing the text input of Nedzlek, Murayama with the field input taught by Adams would be to “provide a flexible implementation of the application to configure specific dictionary storage and access policies that balance the security protections of information with the improved user experience of text prediction features” (Adams (para 0009)).

Response to Arguments
Applicant's remarks filed on 05/24/22 have been considered but are not persuasive.

Regarding the previous rejection of the claim 1 under 35 USC 103(a), Applicant argues on page 9 (lines 5-22), page 10 (lines 1-10) that the references do not teach or would have rendered obvious “intercept, at the application hosting platform, inputted keyboard data entered by the identified user on the remote client device within the deployed application,”, because Nedzlek teaches intercepting keyboard data at the client device (i.e., web browser).
The Office respectfully disagrees. The examiner interprets "intercept, at the application hosting platform, inputted keyboard data" ... to include the interpretation of intercepting a spell check task request provided from the user's input keyboard data, the task request provided by the browser". The applicant is arguing a more specific type of interception such that dynamically upon receipt of keyboard entry data subsequently performing a transmission to the server, however this is not required of the claim language. In fact, the examiner respectfully points out in Figure 1 of the instant application, a direct interception does not exclude an intermediary entity, as in paragraph 0017, an application 42a residing at the remote user device actually receives and processes the keyboard data first. Thus, applicant's arguments that an application (such as a browser application) cannot be part of the interception process because it resides on the client is inconsistent with the applicant's own application disclosure, and thus, the applicant's argument is not persuasive.
Therefore, the references have been reasonably interpreted as teaching the recited claim language.
Applicant further argues on pages 10 (lines 11-13) that independent claims 8, 15 reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above and does not provide additional arguments.
The Office respectfully disagrees, and counter-asserts the rationale set forth above.
Conclusion
 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142